Citation Nr: 0406034	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  96-02 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for paroxysmal atrial 
fibrillation.

2.  Entitlement to service connection for a skin disability. 

3.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased rating for bronchial asthma, 
status post right lobectomy, currently evaluated as 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 RO decision that denied his 
application to reopen a claim of service connection for a 
skin rash, claimed as secondary to allergies, and denied his 
claim for a rating higher than 30 percent for bronchial 
asthma, status-post right lobectomy.  This matter also arises 
from an April 1996 RO decision that apparently denied the 
veteran's claim of service connection for paroxysmal atrial 
fibrillation, claimed as secondary to bronchial asthma, as 
not well-grounded.  Finally, this matter arises from a March 
1998 RO decision that denied his claim for a rating higher 
than 10 percent for hemorrhoids.  

It is noted that issues #1 and #2 have been restyled to 
better reflect the procedural history of the claim.  A 
detailed explanation of this matter is explained, below.  

In a March 1998 RO decision, a claim of service connection 
for paroxysmal atrial fibrillation, claimed as due to tobacco 
use in service, was denied.  He was notified of the decision 
in a April 1998 letter.  Thereafter, the veteran submitted a 
timely notice of disagreement, and he was provided a 
statement of the case in November 2000.  Thereafter, he did 
not file a substantive appeal.  As such, the claim was not 
perfected, and this matter is not ripe for appellate review. 

The following decision addresses the veteran's application to 
reopen a claim of service connection for paroxysmal atrial 
fibrillation, his claim of service connection for a skin 
disability, and his claim for a higher rating for 
hemorrhoids.  The claim for a higher rating for asthma is 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  By an April 1993 RO decision, service connection for 
paroxysmal atrial fibrillation was denied; the veteran was 
informed of the adverse decision and of his appellate rights 
and he did not timely perfect an appeal of this decision.

2.  Evidence received since the April 1993 decision is not 
cumulative and is so significant that it must be considered 
in order to fairly decide the merits of the claim of service 
connection for paroxysmal atrial fibrillation.

3.  Paroxysmal atrial fibrillation became manifest many years 
after service discharge, and is not related to a disease or 
injury in service or any service-connected disability.

4.  The veteran's claim of service connection for a skin 
disability (fungal infection of the eyelids and back) was 
initially denied in a September 1977 RO decision; the veteran 
was notified of the adverse decision but was not informed of 
his appellate rights; as such, the RO decision did not become 
final.

5.  Any current skin disability is not attributable to a 
disease or injury or incident of service, including 
allergies.

6.  The veteran does not have hemorrhoids manifested by 
persistent bleeding with secondary anemia, fissures.




CONCLUSIONS OF LAW

1.  Evidence received into the record since the final April 
1993 rating decision denying the claim of service connection 
for paroxysmal atrial fibrillation is new and material, and 
the veteran's claim for service connection for that 
disability is reopened.  38 U.S.C.A. §§ 5103, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2003).

2.  Paroxysmal atrial fibrillation was not incurred in or 
aggravated by service, and is proximately due to or the 
result of any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003). 

3.  A skin disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).

3.  Hemorrhoids are no more than 10 percent disabling.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.114, 
Diagnostic Code 7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from November 1954 to 
November 1957.

The veteran's November 1954 enlistment examination report 
shows that his skin and heart were normal on clinical 
evaluation.  During the course of service, many records 
reflect that the veteran had a history of having multiple 
allergies, including to dust.  On skin testing of multiple 
allergens, in May 1955, it was noted he had a strong reaction 
to dust, skin molds, and pollens.  A May 1956 record shows 
that the veteran's perennial allergens included house dust, 
feathers, molds, orris root, kapok, pyrethrum, coffee, and 
ragweed.  An August 1956 service medical record shows that 
the veteran had perennial allergens which were undetermined.  
A September 1957 discharge examination report shows that his 
heart and skin were normal. 

A January 1958 VA examination report shows that the veteran 
had normal skin on evaluation. 

An October 1973 VA examination report shows that the veteran 
had a fine scaly-type of rash extending over most of his 
back.  It was reported that he had this rash on his groin and 
feet while in service.  It was noted that the skin condition 
was suggestive of tinea versicolor.  It was also noted that 
his heart was normal. 

VA outpatient treatment records, dated in 1977, do not 
reflect any skin problems.

In September 1977, the RO denied the veteran's claim of 
service connection for fungus on the eyelids and back.  It 
was noted that there was no evidence of skin problems in 
service.  The veteran was duly notified of the adverse 
decision in a letter dated on September 16, 1977.  He was 
not, however, notified of his appellate rights. 

A December 1990 VA examination report reflects a diagnosis of 
paroxysmal atrial fibrillation.  It was noted he had a 
history of two episodes and that the heart rhythm at present 
time was clinically normal.

The veteran underwent elective admission for initiation of 
anti-arrhythmic therapy in September 1991.  It was noted that 
the first onset of paroxysmal atrial fibrillation was five 
years earlier.  It was opined that the veteran had paroxysmal 
atrial fibrillation which was secondary to hypertension.  

By an April 1993 RO decision, service connection for 
paroxysmal atrial fibrillation was denied.  It was noted that 
paroxysmal atrial fibrillation manifested many years after 
service and was not etiologically related to asthma.  The 
veteran was notified of this decision in an April 1993 
letter.  He did not appeal this decision, evidence submitted 
since this decision was rendered is summarized below.

VA medical records, dated in the 1990s, show that the veteran 
received treated for paroxysmal atrial fibrillation, 
including multiple periods of hospitalization.  In August 
1994, it was noted that the veteran had a seven year history 
of atrial fibrillation and had undergone an extensive workup 
in 1991.  He was treated for hemorrhoids that bled and were 
painful.  It was noted that he underwent banding and freezing 
in March 1992 but continued to have problems.  In April 1992, 
it was noted that his internal hemorrhoids were not 
responding to conservative management, and it was recommended 
that he undergo further treatment.  VA records also show 
treatment for probable tinea versicolor. 

At an August 1996 RO hearing, the veteran reported that he 
had first developed a skin rash in Panama, while in service.  
He also related he had multiple allergies.  He indicated that 
he had seen a dermatologist (a private physician) in the 
1960s.  He also reported that he had problems with his heart 
in service when he was given shots of Epinephrine which were 
used to treat his asthma. 

An October 1996 VA diseases of the heart examination report 
shows that the veteran indicated he had an irregular heart 
beat prior to his lung surgery.  Since his lung surgery, he 
said, his irregular heart beat became more frequent.  
Following an examination, the clinical impressions were 
atrial fibrillation due to undetermined causes but related to 
hypertension, cardiovascular disease, and bronchial asthma.  
It was noted he had more attacks of atrial fibrillation since 
his lung surgery.
  
A December 1997 VA examination report shows that the veteran 
reported having intermittent atrial fibrillation.  He said he 
had undergone hemorrhoid operations on several occasion and 
still had problems with bleeding, irritation, and some loss 
of sphincter control with leakage of fecal material.  He said 
he used ointments and various local medical treatments.  A 
rectal examination revealed that he had several hemorrhoids 
which were 1 centimeter in size; there was some rather 
definite tenderness; there were no abscesses and no bleeding.  
He had internal and external hemorrhoids.  It was noted he 
had poor sphincter control.  The impressions included: 
internal and external hemorrhoids, a mild eczematous 
dermatitis of the skin, cardiomyopathy secondary to 
hypertension and asthma, and intermittent atrial 
afibrillation episodes.  

A December 1997 VA skin examination report shows that the 
veteran reported having recurrent mild dermatitis involving 
the eyes and upper back, primarily.  The veteran said it was 
a fine rash which was "pleuritic" and came and went.  He 
had not found a name for it or a specific therapy.  Following 
an examination, the impression was minimal eczematous 
dermatitis, etiology undetermined, present for many years. 

At a September 1998 RO hearing, the veteran reported that a 
doctor had diagnosed atrial fibrillation in 1970, a long time 
before he was diagnosed as having hypertension.  He said his 
heart problems, including his rapid heart beat, occurred when 
he had asthma problems.  With regard to his hemorrhoids, he 
related that every time he had a bowel movement that there 
was persistent blood with periods of worse symptoms.  He said 
he had leakage, almost on a daily basis.  He said he did not 
wear a pad but had to change his underwear sometimes.  He 
said that he was taking Metamucil as treatment for his 
hemorrhoids.  He also said he was careful with his diet.  He 
said he had both internal and external hemorrhoids.  

A January 2003 VA heart examination report reveals that the 
examiner reviewed the claims file and examined the veteran.  
The diagnoses included a history of paroxysmal atrial 
fibrillation.  It was noted that the veteran's medical 
records reflect hospitalization for atrial fibrillation in 
1991, 1994 and 1995; since 1995, the veteran was on long-term 
Quinidine therapy and had not been hospitalized.  It was 
concluded that paroxysmal atrial fibrillation was 
intermittent rather than sustained and controlled with 
Quinidine therapy.  It was also opined that paroxysmal atrial 
fibrillation was more likely related to hypertensive vascular 
disease than his asthmatic condition.

An April 2003 VA rectum and anus examination report shows 
that the veteran had a polyp removed from the colon in 1997.  
He also reported being hospitalized in January 2003 because 
of blood in his stool.  He underwent an 
esophagogastroduodenoscoy in January 2003, which revealed a 
gastric pre-pyloric ulcer, which was probably secondary to 
nonsteroidal anti-inflammatory medication.  He was found to 
have an H pylori infection for which he was treated.  It was 
noted there was no current documentation of rectal bleeding 
or of an upper gastrointestinal problem.  When asked about 
any symptoms of hemorrhoids, the veteran reported he was very 
constipated and had noticed some blood in his stool but that 
he usually took Metamucil to prevent constipation.  He did 
not describe any painful swollen hemorrhoids.  He said that 
if he was constipated he had discomfort on having a bowel 
movement.  A digital rectal examination revealed no visible 
or palpable hemorrhoids.  There was slight discomfort on 
rectal examination.  No stool was obtained to check for 
blood.  The diagnosis was postoperative status 
hemorrhoidectomy in military service, present examination 
revealing no visible or palpable hemorrhoids.  It was also 
noted that the veteran was on no specific treatment for 
hemorrhoids at this time. 

VA medical records dated in 2003 show that the veteran was 
prescribed medication for his skin problems. 

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
record shows that the veteran was properly notified of the 
September 1995, April 1996, and March 1998 RO decisions that 
denied his claims.  The veteran was issued statements of the 
case (SOC) (in November 1995 and October 1997), and 
supplemental statements of the case (SSOCs) (in November 
1996, November 2000, and September 2003).  The Board 
concludes that the RO decisions, SOCs, SSOCs, and letters 
sent to the veteran over the years, particularly the March 
2003 VCAA letter informed him of:  why the evidence on file 
was insufficient to grant service connection for paroxysmal 
atrial fibrillation and a skin rash, and why a higher rating 
was not warranted for hemorrhoids; what evidence the record 
revealed; what VA was doing to develop the claims; and what 
information and evidence was needed to substantiate his 
claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He 
was for the most part informed to submit everything he had 
with regard to his claims.  Finally, it is noted the VCAA 
letter was issued following the adverse decision; however, 
given that VA's duty to notify and assist have been fully 
met, there is no prejudice.  Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004).  The Court has clearly 
established that the issuance of documents, incorrectly 
timed, is not fatal.  Archbold v. Brown, 9 Vet. App. 124 
(1996).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  All relevant medical records are on file.  It is 
noted that the veteran was afforded VA examinations in 
conjunction with his claims and that all identified 
outstanding records have been obtained.  Given the present 
circumstances, the Board finds that VA has done everything 
reasonably possible to assist the veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claims.

General Service Connection Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, including 
cardiovascular disease, will be rebuttably presumed if they 
are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); see 
also Savage v. Gober, 10 Vet. App. 488 (1997).  Finally, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service- 
connected disability.  38 C.F.R. § 3.310(a); see also Allen 
v. Brown, 7 Vet. App. 439 (1995).

Application to Reopen

By an April 1993 rating decision, the RO denied the veteran's 
claim of service connection for paroxysmal atrial 
fibrillation as not well-grounded.  Although the veteran was 
properly notified of the decision, and of his procedural and 
appellate rights, he did not perfect an appeal within the 
applicable time period.  Thus, the decision is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c).

The veteran later filed an application to reopen his claim of 
service connection.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is furnished with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Pursuant to 38 C.F.R. 3.156(a), "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  It has been emphasized that, 
while not every piece of new evidence is "material," some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not eventually 
convince VA to alter its prior adverse decision.  See Hodge 
v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Evans v. Brown, 9 Vet. App. 
273, 284 (1996) (overruled on other grounds); see also 
Hickson v. West, 12 Vet. App. 247, 251 (1999).

It is noted that the RO initially denied the veteran's claim 
for service connection for paroxysmal atrial fibrillation, 
claimed as secondary to bronchial asthma, in an April 1993 RO 
decision.  When the RO denied the claim it considered, among 
other things, the veteran's service medical records, and VA 
medical records.  The RO noted that paroxysmal atrial 
fibrillation first presented many years after service.  It 
was further noted that there was no evidence linking service-
connected asthma to paroxysmal atrial fibrillation. 
 
Evidence submitted since the April 1993 RO decision includes 
various etiological opinions such as an October 1996 VA 
examination opinion which reflects that atrial fibrilation 
was due to undetermined causes but related to service-
connected bronchial asthma, among other conditions.  It was 
specifically noted that the veteran had more attacks of 
atrial fibrillation since he had undergone lung surgery two 
years earlier.  The aforementioned opinion was not previously 
before VA, and bears directly and substantially upon the 
specific matter under consideration, and in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Notably, the 1996 opinion cures a prior evidentiary 
defect in that a current disability linked to a service-
connected disability is now demonstrated.  Accordingly, the 
claim is reopened.  38 C.F.R. §§ 3.156, 3.310.  The 
application to reopen a claim of service connection for 
paroxysmal atrial fibrillation is granted.

On the Merits

Now that the claim has been reopened, the Board may address 
the claim of service connection for paroxysmal atrial 
fibrillation on the merits. 

As previously mentioned, the veteran's service medical 
records do not reflect any heart problems.  In fact his 
induction and discharge examination reports show that his 
heart was normal.  Paroxysmal atrial fibrillation was first 
noted many years after his service separation.  Notably, in 
September 1991, he was hospitalized at a VA facility for 
anti-arrhythmic treatment and it was noted that paroxysmal 
atrial fibrillation was secondary to hypertension, which is 
not service-connected.  Other VA records similarly reflect an 
etiological relationship between non-service-connected 
hypertension and paroxysmal atrial fibrillation.  Notably, in 
February 2002, the veteran was examined by a VA physician.  
In addition, the claims file was thoroughly reviewed.  The 
examiner opined that it was at least as likely as not that 
the veteran's paroxysmal atrial fibrillation was related to 
his non-service-connected hypertension not to asthma.  This 
opinion has tremendous probative valued as it was based not 
only on an examination of the veteran but also a thorough and 
comprehensive review of the medical history.  

It is acknowledged that the October 1996 VA opinion is to the 
effect that the veteran's paroxysmal atrial fibrillation was 
of an undetermined cause but related to service-connected 
bronchial asthma, among other conditions.  It was also noted 
that his atrial fibrillation had increased since his lung 
surgery.  Notably, the veteran reported having more attacks 
of atrial fibrillation since he had undergone lung surgery 
two years earlier.  It appears that the 1996 opinion was 
based solely on the veteran's self-reported history rather 
than a considered review of his medical history.  Further, it 
is noted that this opinion is in the minority and clearly 
outweighed by the majority of evidence, including the 
aforementioned 2002 VA opinion, which specifically discounted 
any link between paroxysmal atrial fibrillation and service-
connected asthma.

The Board has considered the veteran's testimony and numerous 
statements.  On issues of medical fact, either diagnosis or 
causation, his opinion is not competent.  It is fully 
acknowledged that the veteran is competent to note certain 
symptoms, including chest pain or pressure, he is not 
competent to determine the etiology of a disability.  (The 
veteran has asserted a relationship between service-connected 
asthma and/or treatment for such and his paroxysmal atrial 
fibrillation.)  The competent medical evidence on file which 
discounts a link is afforded more probative value.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Skin Disability

Under 38 C.F.R. § 3.380, diseases of allergic etiology may 
not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.

As an initial matter, it is noted that the RO first denied a 
claim of service connection for a skin disability in 
September 1977.  Although the veteran was properly notified 
that his claim had been denied, he was not informed of his 
procedural and appellate rights.  As such, the September 1977 
RO decision never became final.  See Best v. Brown, 10 Vet. 
App. 322, 325 (1997)  (If notice of a RO decision is 
inadequate, the decision does not become final).  Given this 
procedural history, the Board concludes that the veteran's 
initial claim remains pending, and the claim will be reviewed 
de novo.  

The veteran's service medical records are entirely silent for 
any skin problems.  It is noted, however, that allergies were 
noted throughout his period of service.

The veteran underwent a VA examination in January 1958, a few 
months after his service discharge.  This examination 
revealed that his skin was clinically normal.  In October 
1973, he underwent another VA examination, and reported 
having a rash that dated back to service.  Tinea versicolor 
was noted as a possible diagnosis.  More current medical 
evidence, including a December 1997 VA examination reveals 
that he has recurrent mild dermatitis.  The impression was 
minimal eczematous dermatitis, etiology undetermined, present 
for many years. 

In sum, the first medical evidence of skin problems is 
decades after the veteran's service separation.  Further, 
there is no competent medical evidence on file which 
establishes a causal link between a disease or injury in 
service (including any allergies) and any current skin 
problems.  

Although the veteran is competent to report that he had an 
inservice rash, he has not suggested and the evidence does 
not show either continuity of symptoms or a nexus between the 
post-service diagnosis and service.  The Board finds that the 
inservice medical records, including the induction and 
separation examinations which are silent for skin problems, 
to be far more probative as to any assertion of inservice 
chronicity or continuity.  While the veteran is competent to 
testify as to symptomatology he has experienced, including 
pain, without medical expertise or training, he is not 
competent to offer a medical opinion as to the precise 
severity of hemorrhoids.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (laypersons are not competent to render medical 
opinions).  As such, the veteran's opinion has lessened 
probative value.  The Board does conclude that the medical 
evidence, prepared by disinterested professionals, is more 
probative as to the degree of the veteran's service-connected 
impairment.

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Increased Rating Claim for Hemorrhoids

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

Under Diagnostic Code 7336, a 10 percent evaluation is 
warranted for large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  A 20 percent disability is called for in cases 
involving persisting bleeding with secondary anemia or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

The Board finds that the veteran is not entitled to an 
evaluation greater than 10 percent for his hemorrhoidal 
disorder.  The veteran underwent a VA examination in December 
1997, at which time, he complained of bleeding and 
irritation.  He said he used ointment and various other 
treatments.  On examination, it was noted he had several 
hemorrhoids which were 1 centimeter in size.  There was 
definite tenderness, but no abscesses or bleeding.  The 
clinical impressions included internal and external 
hemorrhoids.  More recently, in April 2003, the veteran 
underwent another VA examination.  He did not complain of any 
hemorrhoidal pain.  A rectal examination revealed no visible 
or palpable hemorrhoids.  It was also noted that he was not 
receiving any treatment for hemorrhoids.  

Based on the veteran's complaints and clinical findings, it 
appears that the veteran's hemorrhoid disability is 
manifested by symptoms of irritation and discomfort with 
occasional bleeding.  The evidence does not reflect a 
disability picture manifested by the criteria for the maximum 
schedular rating of 20 percent under Diagnostic Code 7336.  
There is no evidence of persistent bleeding of the 
hemorrhoids with secondary anemia or with fissures.  

The Board acknowledges that the veteran has complained of 
fecal leakage.  Significantly, it is noted that impairment of 
sphincter control has not been attributed to his service-
connected hemorrhoids.  38 C.F.R. § 4.114, Diagnostic Code 
7332.  It is also noted that the veteran has had several non-
service-connected gastrointestinal problems, including colon 
polyps.  Further, it is noted that at the most recent VA 
examination in 2003, there was no competent medical evidence 
or subjective complaints of impaired sphincter control.  
Finally, there is no evidence of stricture of the rectum and 
anus, prolapse of the rectum, or anal fistula; as such, 
application of Diagnostic Code 7333-7335 is unnecessary.  
38 C.F.R. § 4.114, Diagnostic Codes 7333-7335.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a higher rating for hemorrhoids; the benefit-of-the 
doubt doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

The Board notes that there is no evidence of an exceptional 
or unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the hemorrhoids have recently required 
hospitalization.  Hemorrhoids might well cause some 
impairment in his daily activities, but there is nothing to 
distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria.  
In any event, the Board, in the first instance, may not 
assign an extraschedular rating.  Floyd v. Brown, 9 Vet. App. 
88 (1996).

The veteran asserts that his hemorrhoids are more severe than 
currently evaluated.  While the veteran is competent to 
testify as to symptomatology he has experienced, including 
pain, without medical expertise or training, he is not 
competent to offer a medical opinion as to the precise 
severity of hemorrhoids.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (laypersons are not competent to render medical 
opinions).  As such, the veteran's opinion has lessened 
probative value.  The Board does conclude that the medical 
evidence, prepared by disinterested professionals, is more 
probative as to the degree of the veteran's service-connected 
impairment.


ORDER

Entitlement to service connection for paroxysmal atrial 
fibrillation is denied. 

Entitlement to service connection for a skin disability is 
denied.

Entitlement to an increased rating for hemorrhoids is denied.




REMAND
 
The evidence on file includes a medical opinion relating 
chronic obstructive pulmonary disease (COPD) to service-
connected asthma.  See December 1997 VA compensation 
examination report.  This raised claim is inextricably 
intertwined with the veteran's pending claim for an increased 
rating for asthma.  The AOJ must adjudicate this raised claim 
of secondary service connection prior to any appellate action 
on the increased rating claim.  It is generally noted that 
the veteran has various pulmonary conditions, including 
asthma, bronchitis, and COPD, not all of which are service-
connected.  In order to reconcile the etiology of the varying 
diagnoses, another VA examination is needed.  This 
examination should clearly delineate what symptomatology is 
service-connected and what is not. 

Accordingly, the case must now be remanded to the Appeals 
Management Center (AMC) for compliance with due process 
requirements:

1.  The veteran should be instructed to 
submit any information he has regarding 
an increased rating for bronchial asthma, 
status-post right lobectomy.

2.  The AOJ is instructed to adjudicate 
the veteran's inferred claim of secondary 
service connection for COPD.

3.  The veteran should be scheduled for a 
VA examination to determine what 
symptomatology is attributable to his 
service-connected asthma, status-post 
right lobectomy, and what is not.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  All appropriate tests and 
studies should be performed.  Any 
symptomatology attributable to his 
service-connected asthma, status-post 
right lobectomy, should be described in 
detail.  An opinion should also be 
provided as to whether it is at least as 
likely as not that COPD was caused or 
worsened by asthma, status-post right 
lobectomy.  A detailed rationale should 
be provided for any opinion rendered.  If 
any of the aforementioned questions can 
not be answered, such should be stated. 

If upon completion of the above action the claim remain 
denied, the case should be returned to the Board for further 
appellate consideration.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



